Citation Nr: 0802934	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  04-40 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for hip disability.

3.  Entitlement to service connection for sexual dysfunction, 
to include as secondary to low back pain.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from June 1997 to June 2001.


These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  A note in the file indicates that in 
October 2005 the veteran failed to appear for a scheduled 
Board hearing.  This case was previously before the Board in 
January 2006 and was remanded for additional development.

The February 2004 rating decision also denied service 
connection for several disabilities and awarded service 
connection for right wrist and anxiety disabilities.  The 
veteran has not expressed disagreement with any action of the 
February 2004 RO decision other than those issues listed on 
the title page of this decision.


FINDING OF FACT

The competent evidence of record does not demonstrate that 
the veteran has current chronic low back, hip, or sexual 
dysfunction disability related to service, nor sexual 
dysfunction due to, or aggravated by, service-connected 
disability.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in, or aggravated 
by, active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).

2.  A hip disability was not incurred in, or aggravated by, 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).

3.  Sexual dysfunction disability was not incurred in, or 
aggravated by, active service, nor proximately due to, or 
aggravated by, service-connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in September 2003, January 2006, May 
2006, August 2006, and August 2007, the veteran was informed 
of the evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence and information in 
support of his claims, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  The VCAA letters informed the veteran that he should 
submit any medical evidence pertinent to his claims.  VCAA 
notice was provided to the appellant prior to the initial 
adjudication.  Pelegrini.  In May 2006 the veteran received 
notice regarding ratings of the disabilities on appeal and 
effective dates of awards.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

Duty to Assist

The veteran's service medical records are associated with the 
claims file, as are VA and private treatment records.  As 
part of the development requested by the January 2006 Board 
remand, a VA examination for a medical opinion regarding a 
possible relationship between the disabilities on appeal and 
the veteran's military service was scheduled for September 
2007.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  A note in the file indicates that the 
veteran failed to appear for the scheduled examination, and 
no request to reschedule the examination is of record.

The veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met.  Accordingly, the Board will 
address the merits of the claims.

Applicable Law and Analysis

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be presumed for certain chronic diseases which 
are manifest to a compensable degree within the year after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

Disability which is proximately due to, or aggravated by, a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310(a) (2007).

A December 13, 2000 service medical record reveals that the 
veteran complained of right buttock pain that would shoot 
down to the right ankle.  The assessment was right buttock 
pain likely secondary to sitting on a wallet.  A December 29, 
2000 service medical record noted that the veteran complained 
of worsening right buttock pain.  A normal lumbosacral spine 
series was noted, as was a positive right side straight leg 
raising test.  The assessment was buttock pain.

A February 2001 service medical record noted that the veteran 
reported to sick call after being unable to perform sit-ups.  
A normal lumbar X-ray was noted.  The assessment was low back 
pain and the veteran was assigned a temporary profile until 
his PCS date.

Private medical records beginning in October 2001 reflect 
treatment for back pain.  Diagnoses among the various private 
medical records have included lumbar and thoracic subluxation 
complex (January 2002), lumbar and thoracic spine segmental 
dysfunction (March and April 2002), and acute low back pain 
(July 2002).  A report encompassing treatment from January 
2002 to November 2002 included lumbago, displacement of 
lumbar intervertebral disc without myelopathy, lumbosacral 
(joint) (ligament) sprain, and muscle spasm.

The competent evidence of record does not demonstrate that 
the veteran has a chronic low back or hip disability related 
to service.  While service medical records reflect treatment 
for low back and buttocks pain, no chronic disability was 
rendered during service, despite X-rays and examination.  
Moreover, while the veteran has continued to complain of back 
and buttocks pain subsequent to service, no health 
professional (including the veteran's private chiropractor, 
J.W.T., B.A., D.C.) has linked any current back or hip 
disability to the veteran's service.  The Board observes in 
passing that a VA record dated in November 2003 noted that 
the veteran would resolve "bursts of energy" by going to 
the gym and lifting weights.

The Board notes that spinal or hip arthritis, or degenerative 
disc disease, has not been assessed, let alone diagnosed as a 
result of X-rays, MRI, etc.  

As for sexual dysfunction, the Board can find no evidence 
indicating that the veteran has ever been diagnosed with such 
a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (stating that in the absence of proof of a present 
disability there can be no valid claim).  Further, no health 
professional has suggested that the veteran has sexual 
dysfunction as a result of his active military service, or 
service-connected disability.  Moreover, as service 
connection has not been established for a low back 
disability, there is no basis for an award of service 
connection for sexual dysfunction secondary to low back pain.  
38 C.F.R. § 3.310.

In short, the preponderance of the evidence is against the 
claims, as the competent evidence of record does not 
demonstrate that the veteran has a low back, hip, or sexual 
dysfunction disability that is related to his military 
service, nor sexual dysfunction proximately due to, or 
aggravated by, service-connected disability.

The Board has reviewed the veteran's statements in this case.  
Laypeople, however, are not deemed competent to opine on a 
matter that requires medical knowledge, such as the question 
of whether a chronic disability is currently present or a 
determination of etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

While the Board has been mindful of the "benefit-of-the-
doubt" rule, in this case there is not such an approximate 
balance of the positive evidence and the negative evidence to 
permit any favorable determination.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for low back disability is denied.

Service connection for hip disability is denied.

Service connection for sexual dysfunction, to include as 
secondary to low back pain, is denied.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


